DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 12-20 are hereby withdrawn and therefore cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The following prior arts does not teach the underlined portion of independent claim.
Prior art (Smith et al. WO 2014/144419 A2) discloses an event notification system comprising: a wireless device including a sensor for detecting an event; an Access Point (AP) device (see Figure 1, para. 0157, a wireless device 101 with camera sensor 20, communication through access point); a controller configured to receive a plurality of heartbeats from the wireless device and through the AP device, and send a heartbeat response of a plurality of heartbeat responses to a respective heartbeat of the plurality of heartbeats (see Figure 10, para. 0008 and 0160, controller is inside the security server); and a user application configured to send sensor enable and disable commands to the controller (see Figures 1, 5A, 6D). Smith et al. fails to teach wherein the sensor enable command is sent to the wireless device as part of the next heartbeat response of the plurality of heartbeat responses, and the sensor disable command is sent to the wireless device after the controller receives an event condition from the wireless device through the AP device.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463